DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 20 is rejected under 35 U.S.C. § 101 because the term “computer-readable storage medium” does not preclude a signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. C.J: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by U.S. Patent No. 11,304,217 (hereinafter “Wang”) or, in the alternative, under 35 U.S.C. 103 as obvious over Wang, in view of U.S. Publication No. 2016/0323869 (hereinafter “Xu”).

Regarding claims 1, 17, and 20: Wang discloses a method for sidelink communication, comprising: 
selecting, by a first terminal, a first carrier or a first resource pool from at least one carrier or at least one resource pool according to at least one of a Quality of Service (QoS) attribute configuration or a transmission format configuration corresponding to the at least one carrier or the at least one resource poo (See, e.g., figures 3-5, col. 1:32-50, col. 3:54-64, and/or col. 4:51-65; resources within resource pools and carriers are selected); and 
communicating, by the first terminal, with a second terminal using the first carrier or the first resource pool (See, e.g., col. 2: 3-5; data is transmitted on the resource).
To the extent Wang does not inherently teach wherein the selection functionality is “according to at least one of a Quality of Service (QoS) attribute configuration [and/or] a transmission format configuration,” these features are taught by Xu (See, e.g., [0021]-[0024], [0045], and [0050]-[0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xu, such as the resource selection functionality, within the system of Wang, in order to improve D2D resource allocation efficiency.
The rationale set forth above regarding the method of claim 1 is applicable to the terminal and medium of claims 17 and 20, respectively.

Regarding claim 2: Wang alternatively modified by Xu further teaches: based on at least one of the QoS attribute configuration or the transmission format configuration of the first carrier or the first resource pool, and at least one of QoS attribute requirement or a transmission format requirement of data to be transmitted, selecting, from the data to be transmitted, data which is to be transmitted by the first carrier or the first resource pool (See, e.g., Wang col. 3:54-55, col. 6:51-55; also Xu [0050] and/or [0182]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claims 3 and 18: Wang alternatively modified by Xu further teaches wherein selecting the first carrier or the first resource pool comprises: selecting the first carrier or the first resource pool from the at least one carrier or the at least one resource pool, according to at least one of the QoS attribute configuration or the transmission format configuration corresponding to the at least one carrier or the at least one resource pool and at least one of the following: a QoS attribute requirement of at least part of the data to be transmitted; a transmission format requirement of at least part of the data to be transmitted; a transmission mode of at least part of the data to be transmitted; a channel busy ratio of the at least one carrier or the at least one resource pool; a correspondence between a channel busy ratio requirement and a service priority identifier corresponding to the at least one carrier or the at least one resource pool; or a service priority identifier of at least part of the data to be transmitted (See, e.g., Wang col. 3:54-64, col. 8:1-10; also Xu [0050] and/or [0208]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the terminal of claim 18.

Regarding claims 4 and 19: Wang alternatively modified by Xu further teaches wherein the first carrier is a carrier that satisfies at least one of the following conditions among the at least one carrier: having the lowest channel busy ratio; having a channel busy ratio that meets a channel busy ratio requirement corresponding to a service priority identifier of at least part of the data to be transmitted; having a QoS attribute configuration that meets a QoS attribute requirement of at least part of the data to be transmitted; or having a transmission format configuration that meets a transmission format requirement of at least part of the data to be transmitted (See, e.g., Wang col. 3:54-64, col. 8:1-10; also Xu [0050] and/or [0208]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the terminal of claim 19.

Regarding claims 5 and 6: Wang alternatively modified by Xu further teaches wherein in the case of selecting the first carrier from the at least one carrier, communicating, by the first terminal, with a second terminal using the first carrier or the first resource pool, comprises: communicating, by the first terminal, with the second terminal using a second resource pool corresponding to the first carrier (i.e. claim 5); and according to at least one of a QoS attribute configuration or a transmission format configuration of at least part of the at least one resource pool corresponding to the first carrier, selecting the second resource pool from the at least part of the at least one resource pool corresponding to the first carrier (i.e. claim 6) (See, e.g., Wang figures 3-5; note also the explanation set forth regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.

Regarding claim 7: Wang alternatively modified by Xu further teaches wherein the second resource pool is a resource pool that satisfies at least one of the following conditions among the at least part of the at least one resource pool corresponding to the first carrier: having the lowest channel busy ratio; having a channel busy ratio that meets a channel busy ratio requirement corresponding to a service priority identifier of at least part of the data to be transmitted; having a QoS attribute configuration that meets a QoS attribute requirement of at least part of the data to be transmitted; or having a transmission format configuration that meets a transmission format requirement of at least part of the data to be transmitted (See, e.g., Wang col. 3:54-64, col. 8:1-10; also Xu [0050] and/or [0208]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Wang alternatively modified by Xu further teaches wherein the first resource pool is a resource pool that satisfies at least one of the following conditions among the at least one resource pool: having the lowest channel busy ratio; having a channel busy ratio that meets a channel busy ratio requirement corresponding to a service priority identifier of at least part of the data to be transmitted; having a QoS attribute configuration that meets a QoS attribute requirement of at least part of the data to be transmitted; or having a transmission format configuration that meets a transmission format requirement of at least part of the data to be transmitted (See, e.g., Wang col. 3:54-64, col. 8:14-34; also Xu [0050] and/or [0208]). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Regarding claim 9: Wang alternatively modified by Xu further teaches wherein selecting the first carrier or the first resource pool comprises: in a case that a currently used carrier or a currently used resource pool cannot meet a QoS attribute requirement of at least one of at least part of the data to be transmitted or at least part of the data to be transmitted is sent in a non-single transmission mode, selecting the first carrier or the first resource pool from the at least one carrier or the at least one resource pool (See, e.g., Wang figures 3-5, col. 5:53-56, and/or col. 8:20-30). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 10: Wang alternatively modified by Xu further teaches wherein different communication standards correspond to different transmission formats (See, e.g., Wang col.; also Xu [0105]-[0113]). The motivation for modification set forth above regarding claim 1 is applicable to claim 10.

Regarding claim 14: Wang alternatively modified by Xu further teaches wherein the transmission format is defined by at least one of the following: a frequency attribute of a resource, a time attribute of a resource, an attribute of resource authorization, or at least one of an associated source address or an destination address (See, e.g., Wang figures 3-5, col. 1:32-50, col. 3:54-64, and/or col. 4:51-65). The motivation for modification set forth above regarding claim 11 is applicable to claim 14.

Regarding claim 15: Wang alternatively modified by Xu further teaches wherein at least one of the transmission format configuration or the QoS attribute configuration corresponding to the at least one carrier or at least one resource pool is configured by a higher layer of the first terminal, configured by a network device, or configured by a terminal other than the first terminal (See, e.g., Wang col. 5:53-64, col. 6:36-55; also Xu [0050]-[0052], [0064], and/or [0102]). The motivation for modification set forth above regarding claim 1 is applicable to claim 15.

Regarding claim 16: Wang alternatively modified by Xu further teaches wherein at least one of the QoS attribute requirement or the transmission format requirement of the data to be transmitted are configured by a higher layer of the first terminal, configured by a network device, or configured by a terminal other than the first terminal (See, e.g., Wang col. 5:53-64, col. 6:36-55; also Xu [0050]-[0052], [0064], and/or [0102]). The motivation for modification set forth above regarding claim 1 is applicable to claim 16.

10.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, alternatively in further view of Xu, and in further view of U.S. Publication No. 2016/0381720 (hereinafter “Baek”).

Regarding claim 11: Wang alternatively modified by Xu further teaches wherein the transmission format is defined by a communication mode (See, e.g., Wang col. 3:54-64, col. 8:14-34; also Xu [0006]-[0016]). To the extent a “mode” functionality” is not inherent to the system of Wang modified by Xu, this feature is nevertheless taught by Baek (See, e.g., [0300]-[0303]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Baek, such as the mode functionality or basis, within the system of Wang modified by Xu, in order to account for communication requirements.
The motivation for modification set forth above regarding claim 1 is applicable to claim 11.

Regarding claim 12: Wang, alternatively modified by Xu, and further modified by Baek, further teaches wherein the communication mode is a unicast communication mode, a multicast communication mode, or a broadcast communication mode (See, e.g., Baek [0300]-[0303]). The motivation for modification set forth above regarding claim 11 is applicable to claim 12.

Regarding claim 13: Wang, alternatively modified by Xu, and further modified by Baek, further teaches wherein the communication mode comprises a resource selection mode (See, e.g., Wang col. 3:54-64, col. 8:14-34; also Xu [0006]-[0016]; and/or Baek [0300]-[0303]). The motivation for modification set forth above regarding claim 11 is applicable to claim 13.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476